Citation Nr: 1629406	
Decision Date: 07/22/16    Archive Date: 08/01/16

DOCKET NO.  06-19 051	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for a right knee disability.

2.  Entitlement to service connection for a right ankle disability.


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney-at-Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Zobrist, Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from November 1979 to February 1983.  These matters are before the Board of Veterans' Appeals (Board) on remand from the United, States Court of Appeals for Veterans Claims (Court).  The case was originally before the Board on appeal from an April 2005 rating decision of the Chicago, Illinois, Department of Veterans Affairs (VA) Regional Office (RO).  In March 2008, a Travel Board hearing was held before the undersigned; a transcript is associated with the claims file.  In March 2010, the Board issued a decision that denied service connection for right knee and ankle disabilities.  The Veteran appealed that decision to the Court, resulting in a March 2011 Joint Motion for Remand (JMR) by the parties.  A March 2011 Court Order remanded the matter for compliance with the instructions in the JMR.  In February 2012, the Board remanded the matter for additional development.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on his part is required.


REMAND

The Board acknowledges that this appeal stems from a 2005 rating decision and regrets the additional delay in resolving these matters.  However, the analysis in these matters is complicated by the fact that the Veteran's service treatment records (STRs) have apparently been lost, except for his separation examination/report of medical history, and are not available for review.  The matter is additionally complicated by significant inconsistencies in the Veteran's reports of when and where the alleged in-service incident occurred, and the extent of any postservice symptoms/treatment.  (The Board notes that the report of medical history at separation from service notes a prior history of broken bone; however, that record is not specific as to the joint involved or when the incident occurred (i.e., prior to or during service.))  Given VA's heightened duty to assist in such situations, and the parties' agreement in the March 2011 JMR that the Board had not adequately addressed such duty, the Board finds that remand is required for additional (exhaustive) development to determine the nature of the Veteran's claimed disabilities and attempt to corroborate his assertions as to nexus.

First, the Board notes that a June 2004 National Personnel Records Center (NPRC) response states that a microfiche copy of an enlistment physical was on file, and a September 2004 response states that it was mailed.  That record has not been associated with the claims file.  Exhaustive development is required to obtain this document for association with the record.  If it is no longer available, or it is determined that the record was not previously available (e.g., that it was the separation physical (which is of record) that was available on microfiche), that finding must be documented in a formal finding of fact.

Second, at the March 2008 Board hearing, the Veteran testified that he was in a cast for up to six weeks and placed on a light duty profile.  On remand, his personnel records were requested, but the records received are silent for any indication that he was placed on profile.  Given VA's heightened duty to assist in this matter, and inasmuch as they may be an alternate source of corroborating evidence for the Veteran's allegations, unit records from the Veteran's entire period of service should be obtained for the record.  (The Veteran has provided inconsistent dates for the claimed event in service, from August of 1979 to September 1981.  As he is apparently unable to provide further detail, unit records for his entire period of active service should be obtained.)  

Third, at the March 2008 Board hearing, the Veteran testified that he sought treatment for his claimed right knee and ankle disabilities at Cook County Hospital within one year following separation from service.  However, his signed records release form covered records beginning in June 1984, which is more than one year following separation from active service.  While some records from July 1983 were obtained, it is not clear that such records constitute the Veteran's complete postservice record of treatment at that facility.  The only reference to the claimed disabilities in the records obtained is in a May 1987 report of treatment at Cook County Hospital for injury resulting from a twisted knee four days prior.  On remand, complete records of treatment at Cook Count Hospital prior to June 1984 must be sought.  
Fourth, the record is incomplete with respect to pertinent postservice medical records.  The September 2008 and September 2015 VA examination reports refer to x-ray findings; radiology reports could not be located in the Veteran's file, and it appears that the most recent VA treatment records associated with the Veteran's file are dated in September 2008 (prior to the VA examination).  Records of any VA treatment the Veteran may have received for right knee and ankle disabilities are constructively of record, and it appears that pertinent records are outstanding; they must be secured.

Finally, the September 2008 and September 2015 VA examination reports appear to conflict as to whether there is evidence of a prior right ankle fracture.  Given the apparent lack of available STRs, (medical) corroboration of a prior right ankle fracture is critical to the resolution of the instant claims.  On remand, a new VA examination is required to resolve the conflicting medical evidence of record as to the existence of a current (or historical) right ankle injury and to evaluate the claimed disabilities in light of the expanded record.

Accordingly, the case is REMANDED for the following:

1.  The AOJ should secure for the record all records of VA evaluations and treatment the Veteran has received for his right knee and ankle disabilities (that are not already associated with the claims file), to specifically include September 2008 and August 2014 imaging reports.  The AOJ should also ask him to provide releases for VA to obtain records of any pertinent private treatment, to specifically include records of treatment at Cook County Hospital prior to June 1984.  The AOJ should secure complete records from the providers identified.  If any records sought are unavailable, the Veteran should be so notified.  If he authorizes release of records, but the provider in question does not respond to AOJ's request, he should be advised that ultimately it is his responsibility to ensure that private records are received.
2.  The AOJ should arrange for exhaustive development to locate the Veteran's entrance examination report, referred to in June and September 2004 NPRC responses as existing on microfiche.  If such record has been lost or destroyed (or the 2004 reference was to the separation examination report, which is already in the  record), it should be so certified.  The scope of the search must be noted in the record, and a formal finding of unavailability (if such is the case) must be prepared.

3.  The AOJ should exhaust all alternate means available to corroborate the Veteran's account of being placed on light duty for six weeks while in a lower extremity cast, including but not limited to review of unit records, company rosters, etc.  Because the Veteran has been unable to identify where he was stationed or when the alleged incident occurred, records must be evaluated for his entire period of active service.  The AOJ should then make a formal finding of fact as to whether the Veteran was placed on an extended period of light duty [a profile] while recovering from lower extremity injury.  

4.  After the above development is completed, the AOJ should arrange for an orthopedic examination of the Veteran to determine the nature and likely etiology of his claimed right knee and ankle disabilities.  The Veteran's entire record (including this remand and all evidence and information received pursuant to the development sought above) must be reviewed by the examiner in conjunction with the examination.  Any indicated tests or studies should be completed.  Based on examination of the Veteran and review of his record (to specifically include any imaging reports) the examiner should provide opinions that respond to the following:
(a) Please identify (by medical diagnosis) each right knee and ankle disability found/shown by the record (to include discussion of the nature of right knee injury prior to knee replacement surgery based on the Veteran's statements and review of the record).  In so doing, the examiner must discuss the September 2008 and September 2015 VA examinations and attempt to reconcile the conflicting findings as to whether there is evidence of a healed right ankle fracture. 

(b) Please identify the likely etiology for each right knee and ankle disability entity diagnosed.  Specifically, is it at least as likely as not (a 50% or greater probability) that such disability began in (or is otherwise related to) the Veteran's military service?  The examiner should discuss whether any diagnosed disability is consistent with a history of remote trauma, such as fracture, and whether the Veteran's lay reports regarding the history of his claimed disabilities and their symptoms and treatment is consistent with the medical evidence of record.  If a current right ankle/knee disability is deemed to be unrelated to service, the examiner must identify the more likely etiology, and explain why that is so.

The examiner must include rationale for all opinions, citing to supporting factual data/medical literature as deemed appropriate.

5.  The AOJ should then review the record and readjudicate the claims.  If any remain denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his attorney opportunity to respond before the record is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

